DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 6/6/2022 is acknowledged.  Claims 1-9 have been amended.  Claim 15 has been added.  Claims 1-15 are pending. Claims 10-14 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-9 and 15 are discussed in this Office action.  All of the amendments and arguments have been thoroughly reviewed and considered.
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims. 
This action is made Final. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Previous Rejections
Status of the previous rejections:
The objection to the specification is withdrawn in view of Applicant’s amendment of the claims.  
The claim rejection under 35 USC 101 directed to patent ineligible subject matter is withdrawn in view of the new ground(s) of rejections necessitated by Applicant’s amendments of the claims.  
The prior art rejections under 35 USC 102(a)(1) directed to the claims 1-7 and 9 as being anticipated by Bauersachs et al is withdrawn in view of the new grounds of rejections necessitated by Applicant’s amendments of the claims.
New Ground(s) of Rejections
THE NEW GROUND(S) OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIMS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1-9 and 15 are indefinite and confusing overall because the claims do not provide a clear nexus between the steps (a) and (b).  Specifically, the first step of “measuring a test expression level of molecules induced by in response to interferon tau in test mucosal epithelial cells,…collected during an early stage of pregnancy” is confusing because it is unclear as to what is encompass by the limitation “test expression level of molecules” or how the limitation “test” limits or modifies the expression level of molecules.   Further it is unclear how the step (b) based on identifying a test ruminant animal having any test expression level from step (a) undetectable or no greater than a control expression level of the molecules in a corresponding control mucosal epithelial cell of a control non-pregnant ruminant animal of the same species defines the novelty of the invention.   
	The step do not make clear what is intended to be gleaned from the “measuring” and “identifying steps” because if one is collecting a sample from a ruminant animal during a period in the early stage of pregnancy and measuring test expression levels of  the recited genes in that sample and then comparing it to the expression levels of a non-pregnant control of an ruminant animal of the same species to look for expression levels that are undetectable or no greater than the control, what information is one expecting to achieve in order to identify the ruminant animal.  
	Give that both the non-pregnant control is from a ruminant animal and the test sample from the cervical canal or vulva is from a pregnant ruminant animal both being from the same species, and the test expressions levels of the recited genes from both the test sample and control expecting to be similar, it is unclear how this method identifies a ruminant animal as recited in the preample because the animal is already identified.  	Rather the claims appears to attempt to identify none active genes expression level in pregnant ruminant animals versus expression levels of those genes in non-pregnant control ruminant animal in order to identify known ruminant animals.   Clarification is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-9 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature/natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the subject matter eligibility test, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. 
The claims recite the correlation between expression level of a molecule (i.e., mRNA or protein) in response to IFN-tau in mucosal epithelial cells of a genital organ of a test ruminant animal and it’s correlation to pregnancy as compared to a corresponding mucosal epithelial cells of a non-pregnant ruminant animal of the same species. 
 As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2)III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
Herein, the claims require a step of “identifying a test ruminant animal having the test expression level from step (a) undetectable or no greater than a control expression level of the molecules in corresponding control mucosal epithelial cells of a control non-pregnant ruminant animal of the same species”.  Neither the specification nor the claims set forth a limiting definition for the "identifying" as claims.  Likewise, the claims do not clearly set forth how this step is accomplished. The broadest reasonable interpretation of the steps is that this step may be accomplished by reading/observing data on paper and/or critical thinking because no specific assay steps are performed. The specification does not define an identifying step. At paragraph [0034], the specification provides an exemplary disclosure that if PCR is used, a Ct value of a target and a Ct value of a reference gene are measured but the claims do not recite performing any specific assay and no measurements or Ct values are recited.  At paragraph [0036], the specification recites that any comparison steps is with a cut-off value but neither the claims nor specification recite any cut-off value in order to draw any conclusions.  Thus, the claims read on an abstract idea because the limitations of the claims can be interpreted as looking at data or reading information on paper which are considered abstract.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The claims additionally recite measuring a test expression level of molecule induced in response to IFN-tau in mucosal epithelial cells, using a test sample containing the mucosal epithelial cells, the sample being collected from at least one site of the test genital organs of a test ruminant animal ranging from the uterine cervical canal to the vulva in a period corresponding to the early stage of pregnancy and wherein the test measuring is performed by qPCR method or LAMP (loop mediated isothermal amplification) (see claim 7).  These steps do not integrate the judicial exception into a practical application because they are considered routine data gathering steps and thereby are extra-solution activities that do not integrate the recited judicial exceptions into a practical application.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps – either alone or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of measuring a test expression level of a molecule from a sample contained in mucosal epithelial cells induced in response to INF-tau is were well-known in the prior art as evidence by Oliveira et al (Endocrinology, 149(3): 1252-1259, 2008) a method of analyzing the expression of IFN-tau and its correlation to early pregnancy in ruminant animals (see Materials and Methods, pages 1253-1254) and Bauersachs et al (Biology of Reproduction, 86(2):446, 1-15, 2012) which teaches measuring expression levels of molecules induced in response to IFN-tau in a ruminant animal (see Material and Methods, pages 2-3). The claim 1 is recited at a high degree of generality, covering any known assay for measuring a test expression level of a molecule, such as  wherein the molecules comprise a messenger RNA (mRNA) transcribed from a gene, a protein encoded by the gene, or a combination thereof, wherein the gene is selected from the group consisting of LOC100139670, interferon-stimulated protein 15 kDa (ISG15), 2',5'-oliqoadenylate synthetase 1X (OAS-1X), 2',5'-oliqoadenylate synthetase 1Y (OAS-1Y), 2',5'-oliqoadenylate synthetase 1Z (OAS-1Z), 2',5'-oliaoadenvlate synthetase 2 (OAS-2), ubiquitin-like modifier activatin enzyme 7 (UBA7), ubiquitin specific peptidase 18 (USP18), myxovirus-resistance protein 1 (Mx1), myxovirus-resistance protein 2 (Mx2), radical S-adenosvl methionine domain containing 2 (RSAD2), quanvlate binding protein 4 (GBP4), quanvlate binding protein 5 (GBP5), tumor necrosis factor superfamily member 10 (TNFSF10), signal transducer and activator of transcription 1 (STAT1), signal transducer and activator of transcription 2 (STAT2), and placenta specific 8 (PLAC8) genes, wherein the molecules are induced in response to IFN-tau.   The dependent claim 7 later defines that the molecule is analyzed by qPCR or LAMP. Methods for detecting RNA to obtain an expression level using qPCR were also well-known in the prior art, as evidenced by the teachings in the specification at paragraph (see, e.g., para. [0028).   This finding is also evidenced by the teachings of, for example Oliveira et al. which teaches performing qPCR on RNA sample from ruminant animal to analyze the expression levels of genes in response to interferon-tau (see Materials and Methods, pages 1253-1254) and Bauersachs et al which teaches qRT-PCR for analyzing RNA sample from ruminant animal to analyze the expression level of genes, such as recited in the claims, in response to INF-tau (see page 3).
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Response to Arguments
Applicant’s traversal
6.	Applicant traverses the rejection on the following ground: Applicant summarize the claims as amended and states that the claims no longer recite a correlation between test expression level and pregnancy nor does the claims recite a determining step by comparing the expression level with an expression level of the molecules in corresponding mucosal epithelial cells of a non pregnant ruminant animal of the same species.   Applicant concludes that the claims does not recite a judicial exception and thus recite steps that constitute significantly more than a judicial exception.
Examiner’s Response
7.	All of the arguments have been thoroughly reviewed and considered but are not found persuasive for the following reasons:   The examiner acknowledges Applicant’s arguments but notes that the amendment to the claims did not transform the claims into patent eligible subject matter.  The claimed limitation are directed to identifying a ruminant animal based on the expression level of a set of naturally occurring DNA (genes) wherein the expression levels are detected using conventional techniques, such as qPCR.  The correlation is a natural phenomenon that occurs independently of the hand of man.  Likewise, the claims contain an abstract idea in that the claims do not recite any specific assay steps and recite limitation of “identifying the test ruminant based on expression data which could be interpreted as akin to reading data on paper or computer screen.    Further the claims do not recite additional elements to amount to significantly more than the judicial exception because measuring genes as recited therein and using the data to determine the expression as compared to a control are well-understood, routine and conventional activity as evidence by e.g., Bauersachs et al.   The additional claimed techniques add nothing inventive to the natural phenomenon of identifying an animal and thus the claims are deemed patent ineligible.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims are drawn to a method for determining pregnancy in a ruminant animal, the method comprising: measuring a test expression level of molecules induced in response to IFN-tau in test mucosal epithelial cells, using a sample containing the mucosal epithelial cells, the sample being collected from at least one site of the genital organs of a test ruminant animal ranging from a test uterine cervical canal to a test vulva in a period corresponding to an early stage of pregnancy, wherein the molecules comprise mRNA transcribed from at least one gene selected from the group consisting of LOC100139670, ISG15, OAS-1X, OAS-1Y, OAS-1Z, OAS-2, UBA7, USP18, Mx1, Mx2, RSAD2, GBP4, GBP5, TNFSF10, STAT1, STAT2, and PLAC8 genes; or protein encoded from the gene, wherein mRNA is messenger RNA, ISG15 is interferon-stimulated protein 15 kDa, 2',5'-oligoadenylate synthetase 1X, 2',5'-oligoadenylate synthetase 1Y, 2',5'-oligoadenylate synthetase 1Z, 2',5'-oligoadenylate synthetase 2, ubiquitin-like modifier activating enzyme 7, ubiquitin specific peptidase 18, myxovirus-resistance protein 1, myxovirus-resistance protein 2, radical S-adenosyl methionine domain containing 2, guanylate binding protein 4, guanylate binding protein 5, tumor necrosis factor superfamily member 10, signal transducer and activator of transcription 1, signal transducer and activator of transcription 2, and placenta specific 8; and identifying a test ruminant animal having the test expression level from step (a) undetectable or no greater than a control expression level of the molecules in corresponding control mucosal epithelial cells of a control non-pregnant ruminant animal of the same species.  The claims 2-9 and 15 embodies the limitations of the claim 1.  
	The purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Ariad Pharm., Inc. v. EliLilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
In this case, the claims are drawn to methods that require measuring any expression level of a molecule that may be induced in response to INF- in mucosal epithelial cells…. and identifying a test ruminant animal having the test expression level from step (a) undetectable or no greater than a control expression level of the molecules in corresponding control mucosal epithelial cells of a control non-pregnant ruminant animal of the same species    
Neither the specification nor claims provide a teaching as to the level of expression of any of the recited genes in response to INF-tau as being significant in identifying a test ruminant animal. The specification discloses a list of genes that are deemed to be mRNA transcribed from a gene of an INF-tau inducible factor and/or protein encoded by the gene in the Table 1 at page 12.   The specification teaches the following  genes: ISG15, MX1, MX2, OAS1X,   as the genes of interest for evaluating the responsiveness of pregnancy in the extruterine tissues and H2AFZ as an internal standard gene (see figures and Examples beginning at page 18). The specification provides data showing an increase in the expression of those recited genes in the uterine cervical canal of pregnancy confirmed cows as compared to non-pregnant cows.  The specification does not provide any data or evidence regarding any of the genes recited in the Table 1 besides those recited above.   The specification does not provide data or any evidence regarding measurement of any expression level, whether increased on decreased, in any of the genes recited in the claim or the Table 1 as predicative for identifying a test ruminant animal.  Likewise the specification does not provide any teaching wherein the 5 genes (noted above) of interest for evaluating the responsiveness of pregnancy are indicative of identifying a test ruminant animal because the specification does not recite any test ruminant animal or any exemplary disclosure of any test ruminant animal. The specification does not even mention anywhere any steps of identifying a test ruminant animal or how one is to utilize the data related to pregnancy to identifying a test ruminant animal. The general knowledge and level of skill in the art do no supplement the omitted description because specific, not general guidance is what is needed.  
Therefore, in view of the foregoing, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to the described genus.  The specification would not have suggested to the skilled artisan that the applicant was in possession of the full scope of the claimed invention of the claims as of the effective filing date.

Response to Arguments
Applicant’s traversal
10.	Applicant traverse the rejection on the following grounds: Applicant summarize the claims as amended and states that the claims no longer recite a correlation between test expression level and pregnancy nor does the claims recite a determining step by comparing the expression level with an expression level of the molecules in corresponding mucosal epithelial cells of a non pregnant ruminant animal of the same species.  Applicant concludes that one of ordinary skill in the art would have known that the inventors were in possession of the method as currently claimed.
Examiner’s response
11.	All of the amendment and arguments have been thoroughly reviewed but are not found persuasive for the reasons that follow:  The examiner acknowledges Applicant’s arguments but notes that the arguments are not commensurate fully in scope with the claims because neither the specification does not provide data or any evidence regarding measurement of any expression level, whether increased on decreased, in any of the genes recited in the claim or the Table 1 as predicative for identifying a test ruminant animal.  Likewise the specification does not provide any teaching wherein the 5 genes (noted above) of interest for evaluating the responsiveness of pregnancy are indicative of identifying a test ruminant animal because the specification provides no recitation of a test ruminant animal or any exemplary disclosure of identification of any test ruminant animal. The correlation between detection of the any of the gene recited in the claims and identification of a test ruminant animal is not clearly supported by the specification and the condition for 112 first paragraph have not been met.
	Claim Rejections - 35 USC § 103
12.	Note*  The following are new grounds of rejections necessitated by Applicant's amendments. Although the claims were previously rejected as being anticipated and/or unpatentable over the same reference(s), Applicant's amendments have necessitated the inclusion of new grounds of rejections in this Office action.  It is noted that, to the extent that they apply to the present rejection; Applicant's arguments are addressed following the rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim(s) 1-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauersachs et al (Biology of Reproduction, 86(2): 46. 1-15, 27 October 2011) in view of Hansen et al (W0 2004005887, January 2004, citation made of record on IDS filed 6/6/2022).
	Regarding claims 1-2, 5, and 6 Bauersachs et al teach a method for determining pregnancy in a ruminant animal, the method comprising: measuring an expression level of molecules induced in response to IFN-tau in sample collected from at least one site of the genital organ of a test ruminant animal, wherein the site is an endometrial tissue in a period corresponding to the early stage of pregnancy; and determining pregnancy in the test ruminant animal by comparing the expression level with an expression level of the molecules in corresponding mucosal epithelial cells of a non-pregnant ruminant animal of the same species, wherein IFN-tau is interferon-tau (see Materials and Methods, especially sections entitled “collection of endometrial tissue sample”, “quantitative real-time RT-PCR”, see pages 7-9 and Table 4).  Since endometrial tissues comprise of mucosal epithelial cells, this limitation is deemed inherent in the teachings of Bauersachs et al.  Bauersachs et al teach wherein the molecules induced in response to IFN-tau includes mRNA transcribed from at least one gene selected from ISG15, OAS1, UBA7, USP18, MX1, MX2, GBP4 and PLAC8 (Table 4).
	Regarding claims 3-4, Bauersachs et al teach wherein the sample is collected from the surface of the genital organs in a low invasive manner and does not substantially contain blood (page 3, last paragraph of column 2).
	Regarding claims 5-6, Bauersachs et al teach wherein the molecules induced in response to IFN-tau includes mRNA transcribed from at least one gene selected from ISG15, OAS1, UBA7, USP18, MX1, MX2, GBP4 and PLAC8 (Table 4).
	Regarding claim 7, Bauersachs et al teach wherein the expression level of the molecules is measured by a quantitative PCR method (see page 3, col. 2, second paragraph and Table 5).
	Regarding claim 8, Bauersachs et al teach wherein the test expression level is measured without separation andpurification of RNA from the mucosal epithelial  cells (Materials and metods)
	Regarding claim 9, Bauersachs et al teach wherein the ruminant animal comprise of a cow (bovine) (abstract). 
	Regarding claim 15, Bauersachs teach subjecting the test ruminant animal to a pregnancy treatment such as mating or insemination (see Treatment of Heifers…. page 2, col. 2).  
	While Bauersachs et al teach endometrial tissue samples collected from the uterus for expression analysis as discussed above, Bauersachs does not expressly recite that the sample was collected from the uterine cervical canal to the vulva of the ruminant animal.
	Regarding claims 1-9 and 15, Hansen et al teach a method of detecting differential expression to detect pregnancy specific marker molecules in a ruminant test animal comprising: obtaining a plurality of biological samples from said test animal and from a non-pregnant animal; contacting said biological sample with a composition comprising one or more pregnancy specific marker molecule detection reagents in an amount effective to permit detection and quantification of a pregnancy specific molecule, if present, in said sample; determining the amount of said specific marker molecule, wherein an elevation of levels of said pregnancy specific marker molecule, relative to those obtained from non-pregnant animals is indicative of pregnancy in said test animal (see claims e.g., at pages 74-75).   Hansen et al teach that the markers may be induce by interferon-tau (e.g., page 13-16) and further wherein the markers may comprises multiple gene including ISG15 (Table 2 and page 68). Hansen further teach that the sample may comprise of cervical tissue  (page 34).
	It would have been prima facie obvious to one of ordinary in the art at the time of the effective filing date of the claimed invention to have combined the teachings of Bauersachs with the teachings of Hansen because they are both of similar scope and recognizes the suitability of measuring expression level of markers in samples of the uterus for the intended purpose of identifying ruminant animals.   The combination of the cited prior art is prima facie obvious in the absence of secondary consideration.
Response to Arguments
14.	Applicant traverses the rejections based on the new amendment presented in response to the first Office action.   Applicant asserts that an endometrial tissue and a genital organ ranging from a uterine cervical canal to a vulva are distinctly different from each other anatomically and Bauersachs fail to teach this limitation.  Applicant states that Bauersachs fails to disclose identifying a test ruminant having a test expression level of molecules as instantly claimed or subjecting test ruminant animal to a pregnancy treat as recited in step (c) of claim 15.  Applicant states that the cited prior art does not meet the limitations of the claims.
15.	All of the arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons that follow:   The examiner applicant’s arguments but deem that the arguments deemed moot in view of the new grounds of rejections necessitated by Applicant’s amendment of the claims as recited above. The claims are sufficiently unclear that a clear interpretation of Applicant’s intent cannot be ascertains.  Thus given, the broadest reasonable interpretation, Bauersachs meets the limitations of the claims.
Conclusion
16.	No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Likewise, Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/6/2022 additionally prompted the new ground(s) of rejection presented in this Office action.  
	 Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637